Title: General Orders, 18 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Wednesday Decr 18th 1782
                            Parole Gosport.
                            Countersigns Halstead, Illinois.
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel Van Schaick
                            
                            
                                
                                
                                Major Reading
                            
                        
                        For duty tomorrow the 2d Massachusetts regiment.
                    